Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on May 11, 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
at p. 3, line 2, "brain bags" should read "grain bags"
At p. 9, ll. 9-10, "grain bin 109" should read "grain bin 10"
At p. 10, ll. 22-23: "As can be seen in Fig. 2. Body 12 is supported…" should read "As can be seen in Fig. 2, body 12 is supported…"
At p. 11, l. 13, "a simplified drawings" should read "simplified drawings"
At p. 13, l. 5, "sidewall 18" should read "sidewall 15"
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. 2019/0367265 to Thomson (hereinafter, “Thomson”).
Regarding claim 1, Thomson discloses a portable grain storage bin (system 10, Fig. 6) comprising: a circular sidewall (cylindrical portion 14, Fig. 2; para. [0027]) having a top edge (top edge 16, Fig. 2) and a bottom edge (bottom edge 18, Fig. 2); a conical cover (top portion 20, Fig. 2; para. [0027]) coupled to and extending upwardly and radially inwardly from the top edge of the circular sidewall (see Fig. 2; para. [0027]), to an opening (opening 22, Fig. 2); a partial floor (bottom portion 26, Fig. 2; para. [0027]) extending radially inwardly from the bottom edge of the circular sidewall and terminating at a free edge (edge surrounding opening 28, Fig. 2; para. [0027]); wherein the circular sidewall (cylindrical portion 14), conical cover (top portion 20) and partial floor (bottom portion 26) are movable between a collapsed configuration and a deployed configuration (see Figs. 4, 6; para. [0026]).
Regarding claim 6, Thomson further discloses a sidewall support structure (structure 40, Fig. 2).
Regarding claim 7, Thomson further discloses the sidewall support structure (structure 40, Fig. 2) further comprises a plurality of ribs (support members 46, Figs. 1, 4) spaced apart around the circular sidewall (see Figs. 1, 4) and each extending vertically between the top edge and the bottom edge thereof (see Figs. 1, 4; para. [0032]), and at least one tightenable strap (tension member 36, Fig. 4; para. [0031]) encircling the circular sidewall and encompassing the ribs (Fig. 4; para. [0031]).
Regarding claim 8, Thomson further discloses the sidewall support structure (structure 40) further comprises a mesh or grid encircling the body providing support thereto (support members 44, 46 form a grid encircling the body, see e.g., Fig. 5).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomson, or in the alternative under 35 U.S.C. 103 as being obvious over Thomson in view of U.S. Pub. 2003/0154690 to Cullen (hereinafter, “Cullen”).
Regarding claim 2, Thomson further discloses the circular sidewall is formed from reinforced fabric (para. [0027]) rated for greater than 138 psf (the fabric of Thomson is used as a silo for storage of grain (paras. [0003], [0006]), and Applicant’s specification discloses that the 138 psf is a pressure on the fabric determined by the weight of grain (see p. 9, ll. 14-24), and thus a fabric rated for greater than 138 psf is inherent in Thomson).
Therefore Thomson anticipates the claimed invention.
Additionally and in the alternative, to the extent it could be argued that the claimed fabric rating is not inherent in Thomson, it would be obvious over Cullen.
Cullen teaches a bag for storing and transporting agricultural products (Abstract). Cullen teaches that the bags may be filled to 40 PSI (5760 psf).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the portable grain storage bin of Thomson to be formed from a material rated for greater than 138 psf, as taught by Cullen, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07) and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claim Rejections - 35 USC § 103
Claims 3, 4, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of U.S. Pat. 3,539,057 to Bronner (hereinafter, “Bronner”).
Regarding claim 3, Thomson does not expressly disclose at least one opening is formed in the circular sidewall and a sleeve extends outwardly from the circular sidewall enclosing the opening.
Bronner teaches a collapsible storage tank for storing grain (col. 1, ll. 5-15). Bronner teaches that the storage tank has a circular sidewall formed from fabric (col. 2, ll. 23-29; Fig. 4). Bronner teaches that the sidewall has at least one opening (opening in wall 16 near ends 32, 36, Fig. 4) and a sleeve extending outwardly from the sidewall enclosing the opening (ends 32, 36, Fig. 4). Bronner teaches a bottom pipe (conduits 28, 30, Fig. 4) through the sleeve and extending radially inwardly (see Fig. 4). Bronner teaches that the bottom pipe has small holes (small holes in mesh 40, see Figs. 6, 8) in a first side and large holes (gates 42, 44, 46, Fig. 6) in a second side. Bronner teaches that the small holes (mesh 40) are sized to have a smaller diameter than the material being stored (col. 2, ll. 72-73) and the large holes (gates 42, 44, 46) are sized to have a diameter larger than the material being stored (col. 3, ll. 22-27). Bronner teaches that this arrangement provides a simple and inexpensive storage tank that permits air to flow into the storage tank to dry the grain and a means for removing the grain within the tank (col. 1, ll. 54-75).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the portable grain storage bin of Thomson to have at least one opening in the circular slide wall, a sleeve extending outwardly from the circular sidewall enclosing the opening, and a bottom pipe inserted through the sleeve and having small holes through a first side and large holes through a second side as taught by Bronner for the purpose of providing a simple and inexpensive mechanism to introduce air flow to the tank and remove the grain, as recognized by Bronner (see col. 1, ll. 54-75).
Regarding claim 4, Thomson as modified by Bronner already includes a bottom pipe (Bronner, conduits 28, 30, Fig. 4) inserted through the sleeve (Bronner, ends 32, 36, Fig. 4) and extending radially inwardly (Bronner, see Fig. 4), the bottom pipe (Bronner, conduits 28, 30) including small holes (Bronner, mesh 40, Fig. 4) through a first side thereof (Bronner, see Fig. 4), the small holes having a smaller diameter than a loose material being stored (Bronner, col. 2, ll. 72-73), and large holes (Bronner, gates 42, 44, 46, Fig. 6) through a second side thereof (Bronner, see Fig. 4), the large holes having a diameter larger than the diameter of the loose material being stored (col. 3, ll. 22-27).
Regarding claim 9, Thomson discloses a portable grain storage bin (system 10, Fig. 6) comprising: 00130117.14a body (bag 12, Fig. 2) fabricated from reinforced fabric (para. [0027]) and movable between a collapsed configuration and a deployed configuration (see Figs. 4, 6; para. [0026]), the body (bag 12) including: a circular sidewall (cylindrical portion 14, Fig. 2; para. [0027]) having a top edge (top edge 16, Fig. 2) and a bottom edge (bottom edge 18, Fig. 2); a conical cover (top portion 20, Fig. 2; para. [0027]) coupled to and extending upwardly and radially inwardly from the top edge of the circular sidewall (see Fig. 2; para. [0027]) to an opening (opening 22, Fig. 2); a partial floor (bottom portion 26, Fig. 2; para. [0027]) extends radially inwardly from the bottom edge and terminates at a free edge (edge surrounding opening 28, Fig. 2; para. [0027]).
Thomson does not expressly disclose at least one opening formed in the circular sidewall; and a sleeve extending outwardly from the circular sidewall and enclosing the opening; and a bottom pipe inserted through the sleeve and extending radially inwardly, the bottom pipe including small holes through a first side thereof, the small holes having a smaller diameter than a loose material being stored, and large holes through a second side thereof, the large holes 00130117.15having a diameter larger than the diameter of the loose material being stored.
Bronner teaches a collapsible storage tank for storing grain (col. 1, ll. 5-15). Bronner teaches that the storage tank has a circular sidewall formed from fabric (col. 2, ll. 23-29; Fig. 4). Bronner teaches that the sidewall has at least one opening (opening in wall 16 near ends 32, 36, Fig. 4) and a sleeve extending outwardly from the sidewall enclosing the opening (ends 32, 36, Fig. 4). Bronner teaches a bottom pipe (conduits 28, 30, Fig. 4) through the sleeve and extending radially inwardly (see Fig. 4). Bronner teaches that the bottom pipe has small holes (small holes in mesh 40, see Figs. 6, 8) in a first side and large holes (gates 42, 44, 46, Fig. 6) in a second side. Bronner teaches that the small holes (mesh 40) are sized to have a smaller diameter than the material being stored (col. 2, ll. 72-73) and the large holes (gates 42, 44, 46) are sized to have a diameter larger than the material being stored (col. 3, ll. 22-27). Bronner teaches that this arrangement provides a simple and inexpensive storage tank that permits air to flow into the storage tank to dry the grain and a means for removing the grain within the tank (col. 1, ll. 54-75).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the portable grain storage bin of Thomson to have at least one opening in the circular slide wall, a sleeve extending outwardly from the circular sidewall enclosing the opening, and a bottom pipe inserted through the sleeve and having small holes through a first side and large holes through a second side as taught by Bronner for the purpose of providing a simple and inexpensive mechanism to introduce air flow to the tank and remove the grain, as recognized by Bronner (see col. 1, ll. 54-75).
Regarding claim 11, Thomson further discloses a sidewall support structure (structure 40, Fig. 2).
Regarding claim 12, Thomson further discloses the sidewall support structure (structure 40, Fig. 2) further comprises a plurality of ribs (support members 46, Figs. 1, 4) spaced apart around the circular sidewall (see Figs. 1, 4) and each extending vertically between 00130117.16the top edge and the bottom edge thereof (see Figs. 1, 4; para. [0032]), and at least one tightenable strap (tension member 36, Fig. 4; para. [0031]) encircling the circular sidewall and encompassing the ribs (Fig. 4; para. [0031]).
Regarding claim 13, Thomson further discloses the sidewall support structure (structure 40) further comprises a mesh or grid encircling the body providing support thereto (support members 44, 46 form a grid encircling the body, see e.g., Fig. 5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of U.S. Pat. 4,726,286 to Anderson (hereinafter, “Anderson”).
Regarding claim 5, Thomson does not expressly disclose a perforated pipe having a lumen extending between an upper end and a lower end thereof, a plurality of perforation is formed in the perforated pipe between the upper end and the lower end in communication with the lumen, the perforated pipe extending between a surface upon which the bin rests and the opening in the conical cover, with the opening aligned with the lumen at the upper end.
Anderson teaches a storage structure for storing grain (Abstract). Anderson teaches that the storage structure includes a perforated pipe (chute 30, Fig. 6) having a lumen extending between an upper end and a lower end (see col. 2, ll. 32-42; Fig. 6). Anderson teaches a plurality of perforations (openings 36, Fig. 6) are formed in the perforated pipe (chute 40) between the upper and lower ends in communication with the lumen (see Fig. 6). Anderson teaches the perforated pipe extends between a surface upon which the bin rests (col. 2, ll. 37-42; Fig. 6) and an opening in a conical cover (cover 28, Fig. 6) aligned with the lumen (see Fig. 6). Anderson further teaches that this perforated pipe is used to fill the grain bin and fills the bin from the bottom center of the bin (col. 2, ll. 55-68) which helps to prevent air trapped under the cover and reduces the effect of wind forces during loading (col. 4, ll. 35-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the portable grain storage bin of Thomson to have a perforated pipe with a lumen extending between an upper end and a lower end, the perforated pipe extending between a surface upon which the bin rests and the opening in the conical cover, and the perforated pipe having a plurality of perforations between the upper and lower end in communication with the lumen, as taught by Anderson, for the purpose of filling the grain bin, as recognized by Anderson (see e.g., col. 2, ll. 55-68; col. 4, ll. 35-64).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Bronner and in further view of Anderson.
Regarding claim 10, Thomson in view of Bronner does not expressly disclose a perforated pipe having a lumen extending between an upper end and a lower end thereof, a plurality of perforation is formed in the perforated pipe between the upper end and the lower end in communication with the lumen, the perforated pipe extending between a surface upon which the body rests and the opening in the conical cover, with the opening aligned with the lumen at the upper end, wherein the perforated pipe evenly distributes loose material entering through the opening.
Anderson teaches a storage structure for storing grain (Abstract). Anderson teaches that the storage structure includes a perforated pipe (chute 30, Fig. 6) having a lumen extending between an upper end and a lower end (see col. 2, ll. 32-42; Fig. 6). Anderson teaches a plurality of perforations (openings 36, Fig. 6) are formed in the perforated pipe (chute 40) between the upper and lower ends in communication with the lumen (see Fig. 6). Anderson teaches the perforated pipe extends between a surface upon which the bin rests (col. 2, ll. 37-42; Fig. 6) and an opening in a conical cover (cover 28, Fig. 6) aligned with the lumen (see Fig. 6). Anderson further teaches that this perforated pipe is used to fill the grain bin and fills the bin from the bottom center of the bin (col. 2, ll. 55-68) which helps to prevent air trapped under the cover and reduces the effect of wind forces during loading (col. 4, ll. 35-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the portable grain storage bin of Thomson/Bronner to have a perforated pipe with a lumen extending between an upper end and a lower end, the perforated pipe extending between a surface upon which the bin rests and the opening in the conical cover, and the perforated pipe having a plurality of perforations between the upper and lower end in communication with the lumen, as taught by Anderson, for the purpose of filling the grain bin, as recognized by Anderson (see e.g., col. 2, ll. 55-68; col. 4, ll. 35-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2003/0113194 to Stafford et al. discloses a grain storage bin having a circular sidewall, a conical cover, a vertical pipe, and a bottom pipe (Fig. 4).
U.S. Pub. 2003/0062290 to Hunt discloses a portable grain storage tank formed of fabric (Figs. 4A-4D).
U.S. Pat. 6,349,859 to Epp et al. discloses a grain storage bin having a perforated bottom pipe for removing the grain from the bin (Figs. 4-5).
U.S. RE 32,536 to Wolstenholme discloses a grain storage bin having a circular sidewall and a conical cover formed from fabric, a vertical pipe, and a bottom pipe (see e.g., Fig. 1).
U.S. 2,915,097 to Lewis discloses a portable, collapsible grain storage bin having a circular sidewall and a conical cover (Figs. 1-2).
U.S. Pat. 2,895,400 to Topf discloses a portable grain storage bag having a circular sidewall and a conical cover (Fig. 1).
U.S. Pat. 1,473,845 to Gardon discloses a collapsible grain storage bin having a circular sidewall and a conical cover (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731